PER CURIAM.
The appellant challenges an order by which his motion to correct illegal sentences, pursuant to Florida Rule of Criminal Procedure 3.800(a), was denied. His claim that his sentences are in excess of the maximum for the crimes of which he was convicted is legally sufficient under the rule. See Jefferson v. State, 677 So.2d 29 (Fla. 1st DCA 1996). Whether the claim has merit should be easily ascertainable from an examination of the trial court record, but the trial court did not attach relevant portions of the trial record as required by cases such as Fann v. State, 647 So.2d 150 (Fla. 1st DCA 1994). Accordingly, the order is reversed and the case is remanded.
MINER, ALLEN and LAWRENCE, JJ., concur.